Exhibit 10.2

MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED SHARES
GRANTED UNDER THE STOCK INCENTIVE PLAN OF 2004

 

Date of Grant: August 30, 2005

 

 

Time of Grant: 10:15 a.m. CST

 

29,600 Restricted Shares

 

In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. Stock Incentive Plan of 2004 (the “2004 Plan”) and this
Agreement, MGP INGREDIENTS, INC., a Kansas corporation (the “Company”), hereby
grants to the Participant named below the number of Restricted Shares of Common
Stock of the Company as set forth below:

Participant: Laidacker M. Seaberg

Number of Restricted Shares under the 2004 Plan: 29,600

NOW, THEREFORE, the Company and the Participant hereby agree to the following
terms and conditions:

1.                                       Issuance of Restricted Shares.  The
shares described above are being issued by the Company to the Participant as
Restricted Shares pursuant to the terms and provisions of the 2004 Plan and of
the Guidelines for Issuance of Fiscal 2006 Restricted Share Awards (the
“Guidelines”) adopted by the Human Resources Committee of the Board of Directors
of the Company, true copies of which are attached hereto as Exhibits A and B and
incorporated herein by reference.  Upon the execution of this Agreement, the
Company shall issue in the Participant’s name the aggregate number of Restricted
Shares described above, subject to the provisions of the Guidelines requiring
that such certificate or certificates be held in the custody of the Company.

2.                                       Vesting in Restricted Shares.  Subject
to the provisions of the Guidelines, Restricted Shares shall vest in the
Participant upon the Participant’s completion of seven (7) full years of
employment with the Company commencing on July 1, 2005.  However, in the event
that the Performance Measure is achieved, the Restricted Shares shall vest in
the Participant upon completion of three (3) full years of employment commencing
on July 1, 2005.  The Performance Measure means that the Company has achieved
earnings per share on a cumulative basis for the period beginning on July 1,
2005 and ending on June 30, 2008 of $1.73 per share.  The Performance Measure is
subject to adjustment, as provided in the Guidelines, and the inclusion or
exclusion of unusual or non-recurring items is subject to the discretion of the
Compensation Committee, as provided in the Guidelines.  Except as provided in
the Guidelines, the Restricted Shares issued to the Participant shall be
forfeited to the Company if the Participant’s employment

--------------------------------------------------------------------------------


 

                                                with the Company is terminated
prior to the end of the applicable Restriction Period.

3.                                       Restriction on Transfer. The
Participant shall not voluntarily sell, exchange, transfer, pledge, hypothecate,
or otherwise dispose of any Restricted Shares to any other person or entity
during the applicable Restriction Period.  Any disposition or purported
disposition made in violation of this paragraph shall be null and void, and the
Company shall not recognize or give effect to such disposition on its books and
records.

4.                                       Legend on Certificates.  In order that
all potential transferees and others shall be put on notice of this Agreement
and so long as the risk of forfeiture exists under the Plan and Guidelines, each
certificate evidencing ownership of the Restricted Shares issued pursuant to the
Plan (and any replacements thereto) shall bear a legend in substantially the
following form:

“The shares evidenced by this Certificate have been issued pursuant to the MGP
Ingredients, Inc. Stock Incentive Plan of 2004 and a related agreement (the
“Agreement”) between the Company and the registered holder.  The holder’s rights
are subject to the restrictions, terms and conditions of the Plan and to the
Agreement, which restricts the transfer of the shares and subjects them to
forfeiture to the Company under the circumstances referred to in the Agreement. 
This legend may be removed when the holder’s rights to the shares vest under the
Agreement.”

5.             Controlling Provisions.  The provisions of the Guidelines shall
apply to the award made under this Agreement.  In the event of a conflict
between the provisions of this Agreement and the Guidelines, the provisions of
the Guidelines will control.

IN WITNESS WHEREOF, this Instrument has been executed as of this 20th day of
September, 2005.

 

MGP INGREDIENTS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian T. Cahill

 

 

Brian T. Cahill

 

 

Vice President/Chief Financial Officer

 

ACKNOWLEDGEMENT

I understand and agree that the Restricted Shares to be acquired by me are
subject to the terms, provisions and conditions hereof and of the Plan and
Guidelines, to all of which I

 

2

--------------------------------------------------------------------------------


 

hereby expressly assent.  This Agreement shall be binding upon and inure to the
benefit of the Company, myself, and our respective successors and legal
representatives.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, nor may any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought to be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.

Signed this 20th day of September, 2005.

 

/s/ Ladd Seaberg

 

Signature of Participant

 

3

--------------------------------------------------------------------------------